DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hideki (JP55-147484) in view of Peyrot (US 3,626,140) and Kuhnen (US 4,213,025). 
Hideki shows the method and apparatus claimed including welding of a first component and a second component defining a first side and a second side, a seal weld joint shown by a weld seam (5) along a groove (3) on the back side to seal the weld joint (see Figure 1), a vacuum chamber (24) for enclosing the joint within a volume whose evacuation of the volume is controlled by a vacuum pump, and applying a power 
 Peyrot shows welding of a first component (1) and a second component (2) wherein a seal weld (10, 11) is formed extending on the second side of the first and the second component. Also see Figures 1-5.
Kuhnen shows welding of a first component and a second component wherein the first component and the second component define a first side and a second side forming a joint wherein the second side is welded along a weld joint with a filler material or without filler material (see column 3, lines 15-28). 
In view of Peyrot and Kuhnen, it would have been obvious to one of ordinary skill in the art to adapt the seal weld joint of Hideki that is extended on the second side of the first and second component to ensure that the movement of the first and second components are secured for subsequent welding operations wherein the weld joint is made with a filler material as another suitable alternative means to form a weld seam along the second side as known in the art.   
With respect to claims 2, 3 and 11-13, Hideki shows an electron/power beam that penetrates through the first and second component toward the second side where a weld joint is formed, and Kuhnen also shows an electron/power beam for welding the second side with or without a filler material, and it would have been obvious to provide the power of the beam that would not penetrate the seal weld or that would partially 
With respect to claims 4-6 and 13-15, Hideki shows the welding of the first component and the second component each having its respective first and second material that are melted and welded with or with a filler material as taught by Kuhnen wherein the seal weld becomes an integral to the component including the second material from the second component and the filler material being a third material form the weld seam. 
With respect to claims 7 and 16, Hideki shows the first component and the second component defining a cavity wherein the cavity is at least partially filled with a filler material (15) for welding thereto, and Kuhnen also shows a filler material (11) for filing a cavity defined by the first and second components, subsequent to the power beam welding that is applied to form the weld seam at the second side.
With respect to claims 8 and 17, Kuhnen teaches welding of pressure rotor bodies for machine industry including a steam turbine, and it would have been obvious to apply the welding method for reactor pressure vessels or a nozzle for the pressure vessels for nuclear power station or any other suitable applications as a matter of routine applications, including steam generating machine or vessels. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideki in view of Kuhnen as applied to claim 1 above, and further in view of Nowak et al (US 2011/0042361) and Beattie (US 2015/0290735).
Hideki in view of Kuhnen shows the method and apparatus claimed except for a non-transitory computer readable medium for performing the claimed method. 

In view of Nowak and Beattie, it would have been obvious to one of ordinary skill in the art to adapt Hideki, as modified by Kuhnen, with a non-transitory computer readable medium for executing and operating a welding method or operation that is well known in the art. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hideki in view of Peyrot and Kuhnen as applied to claim 10 above, and further in view of Peters et al (US 2013/0043219).
Hideki in view of Peyrot and Kuhnen shows the method and apparatus claimed except for the power beam welding is for keyhole welding. 
Peters shows it is known to provide a power beam welding including a keyhole welding which is known to penetrate a workpiece for its welding operation. Also see Figure 16F. Peters further shows it is known to use laser as well electron beam for welding applications via a controller (180). 
In view of Peters, it would have been obvious to one of ordinary skill in the art to adapt Hideki, as modified by Peyrot and Kuhnen, with the keyhole welding, which is a known welding operation, for welding the joint of the first and second component as the power beam is penetrated through the joint to provide welding thereto wherein the power beam welding is performed by a laser source or beam emitter/source via a controller that would predictably provide the laser beam or the electron beam. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the newly recited seal weld that extends on the second side of the first and second components, Peyrot is applied as stated in the ground of rejection. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SANG Y PAIK/Primary Examiner, Art Unit 3761